number release date u i l control number tam-116472-99 cc ita b5 internal_revenue_service national_office technical_advice_memorandum date chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s ein years involved date of conference legend p p1 p2 p3 p4 p5 m h a1 a2 partnership bank bonds note d1 d2 d3 d4 d5 d6 d7 d8 d9 d10 d11 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh issues whether p exchanged the installment_obligation resulting in capital_gain income of dollar_figurec in d8 and dollar_figureh in d7 under the provisions of sec_1031 of the internal_revenue_code whether p exchanged the installment_obligation resulting in capital_gain income of dollar_figurea in d7 under the provisions of sec_1031 of the internal_revenue_code code whether p constructively received dollar_figurea in d9 from collection of the installment_obligation as provided by sec_451 of the internal_revenue_code conclusion p did not exchange the installment_obligation resulting in capital_gain income of dollar_figurec in d8 and dollar_figureh in d7 under the provisions of sec_1031 of the internal_revenue_code p did not exchange the installment_obligation resulting in capital_gain income of dollar_figurea in d7 under the provisions of sec_1031 of the internal_revenue_code code p did not constructively receive dollar_figurea in d9 from collection of the installment_obligation as provided by sec_451 of the internal_revenue_code facts p is a parent company that owns numerous other corporations on d1 p sold its interest in certain corporations to h for the stock sold p received cash and note from h the face_amount of note was dollar_figurea note was due on d9 but terms of the note provided it could be prepaid at up to dollar_figuref per year following the first anniversary date or prepaid in larger amounts with months written notice to p note was secured_by an irrevocable letter_of_credit dated d1 the letter_of_credit was in turn secured_by mortgages on the property owned by the corporations sold to h p elected to report the sale on the installment_method the entire dollar_figurea is a deferred gain taxable in the year of receipt of payment h approached p in d5 about removing the mortgages on the property securing the letter_of_credit on d6 h and p entered into an agreement pursuant to which h transferred dollar_figurea to bank as a result the letter_of_credit securing note was now secured_by a compensating cash deposit with bank as opposed to mortgages on h’s property on d2 approximately years later p as a first step in transferring note to partnership transferred note and the underlying letter_of_credit to p1 a newly formed subsidiary of p approximately a week later on d3 p1 transferred note and the underlying letter_of_credit to a newly formed partnership partnership the partners of partnership were p1 m a1 and a2 a1 and a2 each contributed dollar_figureb to partnership for their respective partnership_interest also on d3 the following transactions occurred partnership contributed dollar_figurec to p2 a newly formed corporation in exchange for all the stock in p2 p2 loaned the dollar_figurec to p3 a wholly-owned subsidiary of p p3 loaned dollar_figured to p and also loaned dollar_figuree to p4 a wholly owned subsidiary of p p3 subsequently contributed the p4 loan to the capital of p4 p4 used the dollar_figuree received from p3 to pay off an inter-company debt it had to p accordingly eight days after the cash contribution to partnership by a1 and a2 and on the same day that the note and the letter_of_credit were contributed to partnership the dollar_figurec that partnership had transferred to p2 as a purported equity contribution ended up with p following the contribution of dollar_figurec by partnership to p2 the assets of partnership consisted of note the underlying letter_of_credit dollar_figureg invested in bonds and an equity_interest in p2 partnership’s sole activity has been collecting the payments made on note and the interest payment from bonds on d11 and d10 p and h entered into negotiations whereby the note was extended to d10 and d7 respectively for the years following partnership’s contribution to p2 through the tax_year d7 p2 conducted no activity and had no earnings partnership received no economic benefit from its investment in p2 partnership’s earnings through d7 were derived solely from note and the investment in bonds on d4 years after the formation of partnership note and the underlying letter_of_credit were distributed to a1 and a2 in liquidation of their respective interests in partnership also in the same year m’s interest in partnership was liquidated and a new partner p5 a wholly-owned subsidiary of p was admitted to partnership at the end of d7 the partners of partnership were p1 and p5 wholly-owned subsidiaries of p at the end of d7 the only assets held by partnership were its investment in p2 and an investment account with a brokerage firm with a value of dollar_figureh the intent of the parties that formed partnership as evidenced by the action of the parties and by the partnership_agreement was to minimize the economic risk of a1 and a2 and to provide the dollar_figurec that would ultimately be transferred to p law sec_1031 of the internal_revenue_code provides no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides if an exchange would be within the provisions of subsection a of sec_1035 of sec_1036 or of sec_1037 if it were not for the fact that the property received in exchange consists not only of property permitted by such provisions to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1_451-1 of the treasury regulations provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_1_451-2 of the regulations provides that a taxpayer constructively receives income in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given analysis with respect to the first two issues the appeals officer initially argues that the series of events that occurred in d8 was a sham_transaction with no business_purpose or economic_substance accordingly p should be viewed as having exchanged note for the loan proceeds received from p3 and the loan repayment received from p4 in d8 as well as the assets in the brokerage firm investment account p acceded to in d7 in the first issue the officer argues that this resulted in gain in those two years to the extent of the amounts received therein in the second issue the officer argues that all of the gain accrued in d7 the year the exchange was completed as a statutory framework to support these arguments the appeals officer cites to sec_1031 the officer notes that sec_1031 provides that gain shall be recognized on the exchange of property that is not like_kind thus his reliance on sec_1031 appears to be an attempt to treat the amounts received by p as boot however it is unclear what other_property was exchanged under sec_1031 the treatment provided in sec_1031 for property received in an exchange that is not of like_kind applies only when other_property that is of like_kind is also exchanged the facts as developed do not establish that other_property qualifying for nonrecognition_of_gain_or_loss under sec_1031 was also exchanged accordingly we are unable to agree with the officer’s argument on the first two issues the appeals officer’s last argument is that p constructively received dollar_figurea in d9 from collection of the installment_obligation as provided by sec_451 we do not believe the doctrine_of constructive receipt is applicable in this case sec_1_451-2 of the regulations provides that a taxpayer constructively receives income in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given on d10 p and h entered into negotiations that extended the due_date of note until d7 therefore on d9 the note was not due and payable in this case taxpayer was unable to draw upon the security for the standby_letter_of_credit until h failed to make payment on the note at maturity prior to that time the dollar_figurea was not credited to taxpayer’s account set apart for him or otherwise made available so that it could have drawn upon it during the taxable_year the end
